DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omura (US 20130140371 A1).
Re Claim 16: Omura discloses an RFIC module (fig 2: 22, 23, & 24, p84) comprising: 
a base substrate (p84, p109, p118: film); 
an RFIC chip (fig 2: 21) mounted on the base substrate that includes first and second input/output terminals (fig 2: 21 enlarged:

    PNG
    media_image1.png
    131
    142
    media_image1.png
    Greyscale
, Examiner: the terminals are the chip’s interfaces with the wirings.  The chip’s interfaces are represented above by the portion of the top and bottom borderlines of the chip 21); 
a first chip connection terminal disposed on the base substrate and that is connected to the first input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image2.png
    60
    95
    media_image2.png
    Greyscale
, Examiner: the first chip connection terminal is the interface of the wiring to the first input/output terminal); a second chip connection terminal disposed on the base substrate and that is connected to the second input/output terminal of the RFIC chip (fig 2: 21 enlarged:

    PNG
    media_image3.png
    43
    87
    media_image3.png
    Greyscale
, Examiner: the second chip connection terminal is the interface of the wiring to the second input/output terminal);
first and second module-side terminals disposed on opposing ends of the base substrate in a longitudinal direction thereof (fig 2: 23 & 24); 
a first wiring pattern disposed on the base substrate and connecting the first chip connection terminal to the first module-side terminal; a second wiring pattern disposed on the base substrate and connecting the second chip connection terminal to the second module-side terminal, and a third wiring pattern disposed on the base substrate and connecting the first module-side terminal directly to the second module-side terminal (fig 2: 22 enlarged:

    PNG
    media_image4.png
    131
    539
    media_image4.png
    Greyscale
, Examiner: first, second, and third wiring patterns are presented above.),
wherein, when the RFIC module is coupled to an antenna element (fig 2: 25 & 26), a distance between respective sides of a first antenna-side terminal and a second antenna-side terminal of the antenna element that face each other is larger than a distance between respective sides of the first module-side terminal and the second module-side terminal of the RFIC module that face each other (Examiner: Because the claim is directed to the RFIC module, the further details about the antenna element, which is essentially outside of the RFIC module, does not define the claimed RFIC module against the prior-art.).
Re Claim 17: Omura discloses the RFIC module according to claim 16, wherein the first and second module-side terminals are arranged side by side at an interval in the longitudinal direction of the base substrate (fig 2: 23 & 24), and wherein the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern are disposed in a region on the base substrate and are interposed between the first module-side terminal and the second module-side terminal (fig 2).
Re Claim 18: Omura discloses the RFIC module according to claim 16, wherein the first, second and third wiring patterns each have respective inductances that form an impedance matching circuit between the antenna element and the RFIC chip (p233: this circuit portion 415 is an impedance matching circuit configured to have an inductance value and a resistance value for matching internal impedance of the IC chip 414 with antenna impedance of the first antenna portion 412 and the second antenna portion 413.), and wherein the first, second and third wiring patterns each comprise respective lengths and thicknesses configured for matching at a communication frequency of the UHF band of the RFID tag (p2: UHF band).
Re Claim 19: Omura discloses the RFIC module according to claim 16, wherein each of the first chip connection terminal, the second chip connection terminal, the first module-side terminal, the second module-side terminal, the first wiring pattern, the second wiring pattern, and the third wiring pattern are integrated as a single conductor pattern (p84: integrally formed).
Re Claim 20: Omura discloses the RFIC module according to claim 16, further comprising a protective layer disposed on a principal surface of the base substrate to cover the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern (p94: a sealing layer (lid portion) 232 attached to the first surface 231a and seals the hole portion 231b in a watertight manner.  p100: the sealing layer 232,  p206).

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 2, and 5-15, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least an RFID tag comprising: 
an RFIC module including a base substrate that includes a principal surface and an RFIC chip mounted thereon that includes first and second input/output terminals; and 
an antenna element including first and second antenna-side terminals, 
wherein the RFIC module includes, on the principal surface of the base substrate: 
a first chip connection terminal connected to the first input/output terminal of the RFIC chip, 
a second chip connection terminal connected to the second input/output terminal of the RFIC chip, 
a first module-side terminal connected to the first antenna-side terminal of the antenna element by either direct current or capacitive coupling, 
a second module-side terminal connected to the second antenna-side terminal of the antenna element by either direct current or capacitive coupling, 
a first wiring pattern connecting the first chip connection terminal to the first module-side terminal, 
a second wiring pattern connecting the second chip connection terminal to the second module-side terminal, and 
a third wiring pattern connecting the first module-side terminal to the second module-side terminal, and 
wherein a distance between respective sides of the first antenna-side terminal and the second antenna-side terminal that face each other is larger than a distance between respective sides of the first module-side terminal and the second module-side terminal that face each other.
With respect to claim 3, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least an RFID tag comprising: 
an RFIC module including a base substrate that includes a principal surface and an RFIC chip mounted thereon that includes first and second input/output terminals; and 
an antenna element including first and second antenna-side terminals, 
wherein the RFIC module includes, on the principal surface of the base substrate: 
a first chip connection terminal connected to the first input/output terminal of the RFIC chip, 
a second chip connection terminal connected to the second input/output terminal of the RFIC chip, 
a first module-side terminal connected to the first antenna-side terminal of the antenna element by either direct current or capacitive coupling, 
a second module-side terminal connected to the second antenna-side terminal of the antenna element by either direct current or capacitive coupling, 
a first wiring pattern connecting the first chip connection terminal to the first module-side terminal, 
a second wiring pattern connecting the second chip connection terminal to the second module-side terminal, and 
a third wiring pattern connecting the first module-side terminal to the second module-side terminal, and
wherein the RFIC chip, the first wiring pattern, the second wiring pattern, and the third wiring pattern are disposed in a region on the principal surface of the base substrate and are interposed entirely between respective sides of the first module-side terminal and the second module-side terminal that face each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered.
Claims 1-3 and 5-15 are allowed.  Claims 16-20 remain rejected because the further details about the antenna element, which is essentially outside of the RFIC module, do not define the claimed RFIC module against the prior-art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887